
	

113 HR 4457 PCS: America’s Small Business Tax Relief Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 434113th CONGRESS
		2d Session
		H. R. 4457
		IN THE SENATE OF THE UNITED STATES
		June 16, 2014Received; read the first timeJune 17, 2014Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to permanently extend increased expensing limitations,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the America’s Small Business Tax Relief Act of 2014.
		2.Expensing certain depreciable business assets for small business
			(a)In general
				(1)Dollar limitationParagraph (1) of section 179(b) of the Internal Revenue Code of 1986 is amended by striking shall not exceed— and all that follows and inserting shall not exceed $500,000..
				(2)Reduction in limitationParagraph (2) of section 179(b) of such Code is amended by striking exceeds— and all that follows and inserting exceeds $2,000,000..
				(b)Computer softwareClause (ii) of section 179(d)(1)(A) of such Code is amended by striking , to which section 167 applies, and which is placed in service in a taxable year beginning after
			 2002 and before 2014 and inserting and to which section 167 applies.
			(c)ElectionParagraph (2) of section 179(c) of such Code is amended—
				(1)by striking may not be revoked and all that follows through and before 2014, and
				(2)by striking irrevocable in the heading thereof.
				(d)Air conditioning and heating unitsParagraph (1) of section 179(d) of such Code is amended by striking and shall not include air conditioning or heating units.
			(e)Qualified real propertySubsection (f) of section 179 of such Code is amended—
				(1)by striking beginning in 2010, 2011, 2012, or 2013 in paragraph (1), and
				(2)by striking paragraphs (3) and (4).
				(f)Inflation adjustmentSubsection (b) of section 179 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(6)Inflation adjustment
						(A)In generalIn the case of any taxable year beginning after 2014, the dollar amounts in paragraphs (1) and (2)
			 shall each be increased by an amount equal to—
							(i)such dollar amount, multiplied by
							(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year,
			 determined by substituting calendar year 2013 for calendar year 2012 in clause (ii) thereof.
							(B)RoundingThe amount of any increase under subparagraph (A) shall be rounded to the nearest multiple of
			 $10,000..
			(g)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			3.Budgetary effects
			(a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
			(b)Senate PAYGO ScorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
			
	Passed the House of Representatives June 12, 2014.Karen L. Haas,Clerk
	June 17, 2014Read the second time and placed on the calendar
